             Case 2:20-cv-01423-GMN-VCF Document 17 Filed 12/02/20 Page 1 of 4




1    JEFFREY F. BARR, ESQ.
     Nevada Bar No. 7269
2    ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
3    Las Vegas, Nevada 89169
     Telephone: 702-678-5070
4    Facsimile: 702-878-9995
     jbarr@atllp.com
5
     PAUL CROKER ESQ. (Admitted Pro Hac Vice)
6    Kansas Bar No. 21627
     ARMSTRONG TEASDALE LLP
7    2345 Grand Blvd., Suite 1500
     Kansas City, MO 64108
8    Telephone: 816-221-3420
     pcroker@atllp.com
9
     Attorneys for Defendant
10   Gravitas Nevada Ltd. d/b/a The Apothecarium
11
                                 UNITED STATES DISTRICT COURT
12
                                       DISTRICT OF NEVADA
13
     DANIEL DRAPER, individually and on               Case No.: 2:20-CV-01423-GMN-VCF
14   behalf of others similarly situated,
15                                                    UNOPPOSED MOTION
                    Plaintiff,
16
                                                      FOR EXTENSION OF TIME TO
     v.                                               ANSWER OR OTHER RESPONSIVE
17                                                    PLEADING ON BEHALF OF
     RHMT, LLC. d/b/a THE APOTHECARIUM,               DEFENDANT GRAVITAS NEVADA LTD.
18   et al.,                                          d/b/a THE APOTHECARIUM
19                                                    AND [PROPOSED] ORDER
                     Defendants.
20

21           Defendant Gravitas Nevada Ltd. d/b/a The Apothecarium (“Gravitas”), by and through

22   counsel, moves the court for an extension of time to file an Answer or other responsive pleading

23   to Plaintiffs’ Amended Complaint for Damages and Injunctive Relief Pursuant to the Telephone
24   Consumer Protection Act, 47 U.S.C. § 227 et seq. (“Amended Complaint”) in the above-
25   captioned case. In support of this unopposed Motion, Gravitas states:
26           1.    Gravitas’ current deadline to respond to the Amended Complaint is December 1,
27   2020.
28
             2.    This is the third extension sought by Gravitas.



                                                    -1-
           Case 2:20-cv-01423-GMN-VCF Document 17 Filed 12/02/20 Page 2 of 4




1           3.      Gravitas’ counsel needs additional time to review and investigate the allegations
2    in the Amended Complaint and attempt to resolve the purported dispute.
3           4.      This motion is not made for purposes of hindrance or delay.
4
            5.      Plaintiff’s counsel was consulted and does not oppose this motion for an
5
     additional extension for Gravitas to file an Answer or other responsive pleading to the Amended
6
     Complaint. If granted, Gravitas will have up to, and including, December 4, 2020, to file an
7
     Answer or other responsive pleading to the Amended Complaint.
8
            WHEREFORE, Defendant Gravitas Nevada Ltd. d/b/a The Apothecarium requests that
9
     the Court enter an Order granting this unopposed Motion for additional time to file an Answer or
10
     other responsive pleading to the Amended Complaint, and for any further relief the Court deems
11
     just and proper.
12

13   DATED: December 1, 2020                     ARMSTRONG TEASDALE LLP

14
                                                 By: /s/ Jeffrey F. Barr
15                                                  JEFFREY F. BARR, ESQ. (NV Bar No. 7269)
                                                    3770 Howard Hughes Parkway, Suite 200
16                                                  Las Vegas, NV 89169
17
                                                    PAUL CROKER ESQ.
18
                                                    (Admitted Pro Hac Vice)
                                                    Kansas Bar No. 21627
                                                    2345 Grand Blvd., Suite 1500
19
                                                    Kansas City, MO 64108
20
                                                    Attorneys for Defendant
21                                                  Gravitas Nevada Ltd. d/b/a The Apothecarium
22
                                                ORDER
23

24
                                                 IT IS SO ORDERED:
25

26
                                                 UNITED STATES MAGISTRATE JUDGE
27
                                                 DATED:          12-2-2020
28




                                                    -2-
           Case 2:20-cv-01423-GMN-VCF Document 17 Filed 12/02/20 Page 3 of 4




1                                   CERTIFICATE OF SERVICE
2           Pursuant to Fed. R. Civ. P. 5 (b), and section IV of District of Nevada Electronic Filing
3    Procedures, I certify that I am an employee of ARMSTRONG TEASDALE LLP, and that the
4
     foregoing was served:
5
                   via electronic service to the address(es) shown below:
6

7                   Gustavo@kazlg.com

8                   Counsel for Plaintiff Daniel Draper and the Putative
                    Class
9

10                 via the U.S. Postal Service at Las Vegas, Nevada, in a sealed envelope, with first-
                   class postage prepaid, on the date and to the address(es) shown below:
11

12                  Gustavo Ponce, Esq.
                    KAZEROUNI LAW GROUP, APC
13                  6069 South Fort Apache Road, Suite 100
                    Las Vegas, Nevada 89148
14

15                  Counsel for Plaintiff Daniel Draper and the
                    Putative Class
16
     Date: December 1, 2020                          /s/Sheila A. Darling
17
                                                     An employee of Armstrong Teasdale LLP
18

19

20

21

22

23

24

25

26

27

28




                                                   -3-
           Case 2:20-cv-01423-GMN-VCF Document 17 Filed 12/02/20 Page 4 of 4




1                                   CERTIFICATE OF SERVICE
2           Pursuant to Fed. R. Civ. P. 5 (b), and section IV of District of Nevada Electronic Filing
3    Procedures, I certify that I am an employee of ARMSTRONG TEASDALE LLP, and that the
4
     foregoing UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHER
5
     RESPONSIVE PLEADING ON BEHALF OF DEFENDANT GRAVITAS NEVADA LTD.
6
     D/B/A THE APOTHECARIUM AND ORDER was served:
7
                   via electronic service to the address(es) shown below:
8

9                   Gustavo@kazlg.com

10                  Counsel for Plaintiff Daniel Draper and the Putative
11
                    Class

12                 via the U.S. Postal Service at Las Vegas, Nevada, in a sealed envelope, with first-
13
                   class postage prepaid, on the date and to the address(es) shown below:

14                  Gustavo Ponce, Esq.
                    KAZEROUNI LAW GROUP, APC
15                  6069 South Fort Apache Road, Suite 100
16
                    Las Vegas, Nevada 89148

17                  Counsel for Plaintiff Daniel Draper and the
                    Putative Class
18

19
     Date: December 1, 2020                          /s/Sheila A. Darling
20                                                   An employee of Armstrong Teasdale LLP
21

22

23

24

25

26

27

28




                                                   -4-
